Citation Nr: 1506994	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant's son and sibling


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from October 1960 to October 1964.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) from a decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant submitted a timely notice of disagreement.  In July 2009, a Decision Review Officer (DRO) issued a statement of the case, which the appellant appealed.  In August 2012, the appellant's son and sister testified at a Board videoconference; a transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 statement, the Defense Threat Reduction Agency (DTRA) reported that inquiries about radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki should be directed to the Radiation Program at the Air Force Medical Support Agency.  The appellant has asked that this organization be contacted.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Chief, Radiation Program, Air Force Medical Support Agency to request any records associated with the reported radiation exposure.  

2.  If the records suggest radiation exposure, refer the matter to the Under Secretary for Benefits for review.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




